Exhibit 99.4 Medical Care Technologies Inc. Completes International Secure Practice Management Suite for Testing in China LONDON, ENGLAND – January 12, 2010–Medical Care Technologies Inc. (OTCBB: MDCE)announces the completion of a secure practice management system for medical clinics in China. The deployment of our MedSuite technology will allow the first test site in Hebei Province to institute a secure interoperable network through which patient charts can be shared between facilities.The system is designed so physicians and other medical care providers can securely and easily exchange patient information. Along with the workflow efficiencies, and cost reduction expected through the use of MedSuite, medical clinics throughout China will gain additional efficiencies through the utilization of patient focused TelehealthSuite, which will allow patients to benefit from the use of health information systems as well.With TelehealthSuite, patients are able to obtain appointments, register and complete their medical history, view labs and x-rays, consult directly with their medical provider, acquire prescription refills and monitor their personal health records, all through our secure TelehealthSuite software. Patricia Traczykowski, President of MDCE stated "MedSuite will help facilitate the secure and controlled sharing of data and patient information throughout the health systems where we deploy.Our goal is to create an integrated healthcare system throughout clinics in Asia using our software, whereby physicians will have access to the relevant critical information that will enable them to better administer patient treatment.Additionally, patients can be proactive in their health care by contributing timely health data and dialoguing with health practitioners between appointments” About Medical Care Technologies Inc. Medical Care Technologies Inc. (www.medicaretech.com) is traded under the symbol MDCE on the OTCBB and is based in London, England.The Company is in the process of moving its portfolio of oil resources into medical care technologies.The products/services that the company hopes to acquire are intended will constitute a healthcare delivery and wellness site; dedicated to helping Asian consumers live healthier, more balanced lives.MDCE is planning to provide advanced connectivity, internationally standardized and secure business, technology and information systems to assist the Asian health industry - physicians, pharmacists, medical institutions, consumers – access medical resources, health services, education, wellness and pharmaceutical products throughout Asia. MDCE is planning to distribute and provide services at a diverse range of industry-leading product lines in three segments: Medical Devices, Pharmaceuticals and Nutriceuticals. Further information on the Company can be found at www.sec.gov and the company’s website at www.medicaretech.com Safe Harbor Statement All statements contained in this press release, other than statements of historical fact, are forward-looking statements, including those regarding: MDCE’s products, services, capabilities, performance, opportunities, development and business outlook, guidance on our future financial results and other projections or measures of our future performance; the amount and timing of the benefits expected from strategic initiatives and acquisitions or from deployment of new or updated technologies, products, services or applications; and other potential sources of additional revenue. These statements are based on our current plans and expectations and involve risks and uncertainties that could cause actual future events or results to be different than those described in or implied by such forward-looking statements. These risks and uncertainties include those relating to: lack of operating history, transitioning from a development company to an operating company, difficulties in distinguishing MDCE’s products and services, ability to deploy MDCE’s services and products, market acceptance of our products and services; operational difficulties relating to combining acquired companies and businesses; our ability to form and maintain mutually beneficial relationships with customers and strategic partners; changes in economic, political or regulatory conditions or other trends affecting the healthcare, Internet, information technology and healthcare and pharmaceutical industries, and our ability to attract and retain qualified personnel. Other risks and uncertainties may include, but are not limited to: lack of or delay in market acceptance and fluctuations in customer demand, dependence on a limited number of significant customers, reliance on third party vendors and strategic partners, ability to meet future capital requirements on acceptable terms, continuing uncertainty in the global economy, and compliance with federal and state regulatory requirement.Further information about these matters can be found in our Securities and Exchange Commission filings. We expressly disclaim any intent or obligation to update these forward-looking statements.There can be no assurance that the acquisition of GUC’s assets will close.MDCE must issue 57,300,000 shares of its common stock to GUC, or GUC’s designees in order to close the acquisition. Accounting for the anticipates cancelation of 57,300,000 shares by Patricia Traczykowski, MDCE will have 98,900,000 shares of it common stock issued and outstanding upon the closing of the acquisition. For Further Information: Ezra Smith C. Jones Consulting, Inc.
